


Exhibit 10.64

 

OMNIBUS AMENDMENT TO
ACCOUNT PURCHASE AGREEMENTS AND GUARANTIES

 

THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of March 4, 2011, is entered
into by and among BADGER TRANSPORT, INC., a Wisconsin corporation (“Badger”),
BRAD FOOTE GEAR WORKS, INC., an Illinois corporation (“Brad Foote”), BROADWIND
SERVICES, LLC, f/k/a/ Energy Maintenance Service, LLC, a Delaware limited
liability company (“Energy Maintenance”), BROADWIND TOWERS, INC., f/k/a/ Tower
Tech Systems Inc., a Wisconsin corporation (“Tower Tech”) (Badger, Brad Foote,
Energy Maintenance and Tower Tech are each referred to herein as a “Customer”
and collectively as the “Customers”), BROADWIND ENERGY, INC., a Delaware
corporation (“Broadwind”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“WFBC”),
acting through its Wells Fargo Business Credit operating division.

 

RECITALS

 

A.                                   Each Customer and WFBC are parties to an
Account Purchase Agreement, each dated September 28, 2010 (as amended from time
to time, each an “Account Purchase Agreement” and collectively, the “Account
Purchase Agreements”).

 

B.                                     Each of Broadwind and each Customer has
executed a Continuing Guaranty in favor of WFBC, each dated September 28, 2010
(as amended from time to time, each a “Guaranty” and collectively, the
“Guaranties”).

 

C.                                     Each of Broadwind and each Customer has
requested that certain amendments be made to the Account Purchase Agreements and
the Guaranties, which WFBC is willing to make pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                       Defined Terms.  Capitalized terms used
in this Amendment which are defined in an Account Purchase Agreement shall have
the same meanings as defined in such Account Purchase Agreement, unless
otherwise defined herein.

 

2.                                       Termination of Badger Account Purchase
Agreement and Guaranty.  Badger and WFBC agree that (a) the Final Termination
Date (as defined in the Account Purchase Agreement by and between Badger and
WFBC dated as of September 28, 2010 (the “Badger Account Purchase Agreement”))
of the Badger Account Purchase Agreement is the date hereof and (b) the Guaranty
by Badger is hereby terminated and cancelled.

 

3.                                       Waiver.  WFBC hereby waives the notice
requirements specified in Section 3.11 of the Bader Account Purchase Agreement. 
This waiver shall be effective only in this specific instance and for the
specific purpose for which it is given, and this waiver shall not entitle Badger
or any other Person to any other or further waiver in any similar or other
circumstances.

 

--------------------------------------------------------------------------------


 

4.                                       Amendments to Account Purchase
Agreements.

 

(a)                                  Each Account Purchase Agreement (other than
the Badger Account Purchase Agreement) is hereby amended by replacing “the
Account Purchase Agreement by and between Badger Transport and WFBC,” in
Section 2.05 (the definition of “Affiliate Account Purchase Agreements”) with
“[Intentionally Omitted].”

 

(b)                                 Each Account Purchase Agreement (other than
the Badger Account Purchase Agreement) is hereby amended by replacing “Badger
Transport” in Section 2.25 or Section 2.26, as applicable (the definition of
“Guarantor”), with “[Intentionally Omitted].”

 

(c)                                  Each Account Purchase Agreement (other than
the Badger Account Purchase Agreement) is hereby amended by amending and
restating Section 3.08(e) to read in its entirety as follows:

 

“(e)                            Termination Fee.  If the Termination Date occurs
on or before September 29, 2013, the Customer shall pay WFBC on the Termination
Date a fully earned termination fee equal to:  (i) three percent (3.0%) of the
Facility Maximum, if this Agreement is terminated on or before the first
anniversary of the Closing Date; (ii) two percent (2.0%) of the Facility
Maximum, if this Agreement is terminated after the first anniversary of the date
hereof but on or before the second anniversary of the Closing Date; and
(iii) one percent (1.0%) of the Facility Maximum, if this Agreement is
terminated after the second anniversary of the date hereof but on or before the
third anniversary of the Closing Date.  Notwithstanding the foregoing, the
Customer shall not be required to pay any termination fee in the event this
Agreement is terminated after the first anniversary of the date hereof (i) as a
result of or in connection with refinancing or replacement financing with Wells
Fargo Bank, National Association or any affiliate or division of Wells Fargo
Bank, National Association or (ii) by the Customer after demand by WFBC for a
payment under Section 11.08 of this Agreement.”

 

5.                                       Customer Name Changes.

 

(a)                                  Energy Maintenance acknowledges that it has
changed its name from “Energy Maintenance Service, LLC” to “Broadwind Services,
LLC”.

 

(b)                                 Tower Tech acknowledges that it has changed
its name from “Tower Tech Systems Inc.” to “Broadwind Towers, Inc.”

 

(c)                                  Each Account Purchase Agreement (other than
the Badger Account Purchase Agreement), each Guaranty (other than the Guaranty
by Badger) and each Related Document (as defined in each Account Purchase
Agreement other than the Badger Account Purchase Agreement) is hereby amended by
replacing (i) each reference to “Energy Maintenance Service, LLC” with a
reference to “Broadwind Services, LLC” and (ii) each reference to “Tower Tech
Systems Inc.” with a reference to “Broadwind Towers, Inc.”

 

6.                                       No Other Changes.  Except as explicitly
amended by this Amendment, all of the terms and conditions of each Account
Purchase Agreement (other than the Badger Account

 

2

--------------------------------------------------------------------------------


 

Purchase Agreement) and each Guaranty (other than the Badger Guaranty) shall
remain in full force and effect.

 

7.                                       Amendment Fee.  The Customers agree,
jointly and severally, to pay WFBC as of the date hereof a fully earned,
non-refundable fee in the amount of $25,000 in consideration of WFBC’s execution
and delivery of this Amendment and in lieu of any termination fee otherwise due
on the date of this Amendment on account of the termination of the Badger
Account Purchase Agreement pursuant to Section 3.11 of the Badger Account
Purchase Agreement.

 

8.                                       Conditions Precedent.  This Amendment
shall be effective when WFBC shall have received an executed original hereof, in
substance and form acceptable to WFBC in its reasonable discretion, and payment
of the fee described in Paragraph 7 of this Amendment.

 

9.                                       Termination of WFBC Security Interest. 
Upon WFBC’s receipt of the items required under Paragraph 8 of this Amendment,
(a) WFBC shall release, terminate and satisfy its security interest in the
Collateral (as defined in the Badger Account Purchase Agreement) of Badger, and
execute and deliver such releases, termination statements or directions to
terminate as Badger may reasonably request, which must be prepared and filed by
Badger at Badger’s sole cost and expense, and (b) Badger is authorized by WFBC
to file UCC termination statements to terminate WFBC’s security interest in the
Collateral (as defined in the Badger Account Purchase Agreement) of Badger.

 

10.                                 Representations and Warranties.  Each of
Broadwind and each Customer hereby represents and warrants to WFBC as follows:

 

(a)                                  Each of Broadwind and each Customer has all
requisite power and authority to execute and deliver this Amendment and any
other agreements or instruments required hereunder and to perform all of its
obligations hereunder and thereunder, and this Amendment and all such other
agreements and instruments have been duly executed and delivered by each of
Broadwind and each Customer and constitute the legal, valid and binding
obligation of each of Broadwind and each Customer, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and equitable principles of general application (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

(b)                                 The execution, delivery and performance by
each of Broadwind and each Customer of this Amendment and any other agreements
or instruments required hereunder have been duly authorized by all necessary
corporate action and do not (i) require any approval or consent of, or any
notice to or filing with, any governmental authority or agency having
jurisdiction except such as has already been obtained, (ii) result in a
violation of Broadwind’s or such Customer’s certificate or articles of
incorporation or bylaws or any resolutions passed by Broadwind’s or such
Customer’s directors or shareholders, (iii) result in a violation of any
applicable law, rule, regulation, order, judgment, injunction, award or decree,
or (iv) result in a breach of, or constitute a default under, any loan
agreement, indenture, trust deed or any other agreement or

 

3

--------------------------------------------------------------------------------


 

instrument to which Broadwind or such Customer is a party or by which it is
bound which could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  All of the representations and warranties
contained in each Account Purchase Agreement and each Guaranty are correct on
and as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties relate solely to an earlier
date.

 

11.                                 References.

 

(a)                                  All references in each Account Purchase
Agreement to “this Agreement” shall be deemed to refer to such Account Purchase
Agreement as amended hereby; and any and all references in any of the Related
Documents (as defined in each Account Purchase Agreement) to any Account
Purchase Agreement shall be deemed to refer to such Account Purchase Agreement
as amended hereby.

 

(b)                                 All references in each Guaranty to “this
Guaranty” shall be deemed to refer to such Guaranty as amended hereby; and any
and all references in any of the Related Documents (as defined in each Account
Purchase Agreement) to any Guaranty shall be deemed to refer to such Guaranty as
amended hereby.

 

12.                                 No Waiver.  The execution of this Amendment
and the acceptance of all other agreements and instruments related hereto shall
not be deemed to be a waiver of any default or Event of Termination (as defined
in the applicable Account Purchase Agreement) under any Account Purchase
Agreement or a waiver of any breach, default or event of default under any other
Related Document (as defined in each Account Purchase Agreement) or other
document held by WFBC, whether or not known to WFBC and whether or not existing
on the date of this Amendment.

 

13.                                 Release.  Each of Broadwind and each
Customer hereby absolutely and unconditionally releases and forever discharges
WFBC, and any and all participants, parent entities, subsidiary entities,
affiliated entities, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which
Broadwind or such Customer has had, now has or has made claim to have against
any such person or entity for or by reason of any act, omission, matter, cause
or thing whatsoever arising from the beginning of time to and including the date
of this Amendment, whether such claims, demands and causes of action are matured
or unmatured or known or unknown.

 

14.                                 Costs and Expenses.  Each Customer hereby
reaffirms its agreement under the Account Purchase Agreement to which it is a
party to pay or reimburse WFBC on demand for all costs and expenses incurred by
WFBC in connection with such Account Purchase Agreement and the Related
Documents (as defined in each Account Purchase Agreement), including without
limitation all reasonable fees and disbursements of legal counsel.  Without
limiting the generality of the foregoing, each Customer specifically agrees to
pay all fees and disbursements of counsel

 

4

--------------------------------------------------------------------------------


 

to WFBC for the services performed by such counsel in connection with the
preparation of this Amendment and the documents and instruments incidental
hereto.  Customers acknowledge and agree that WFBC may charge such fees and
disbursements, including the fee required under Paragraph 7 of this Amendment,
to the Collected Reserve Account (as defined in the applicable Account Purchase
Agreement) of one or more Customers.

 

15.                                 Miscellaneous.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument.  Manually executed
counterparts of the signature pages of this Amendment may be delivered by the
parties electronically so long as transmitted pages are reproducible on paper
medium upon receipt.  Each party is duly authorized to print any executed
signature page so received and attach it to this Amendment, whereupon this
Amendment shall be deemed to have been duly executed and delivered by the
transmitting party and the paper copy of this Amendment assembled by the
recipient with such signature page attached shall be deemed an original for all
purposes, absent manifest error or bad faith.  This Amendment shall be governed
by and construed in accordance with the substantive laws (other than conflict
laws) of the State of Colorado.  The parties hereby (a) consent to the personal
jurisdiction of the state and federal courts located in the State of Colorado,
and any appellate court from which any appeals therefrom are available, in
connection with any controversy related to this Amendment; (b) waive any
argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by WFBC or any of Broadwind or any Customer in connection
with this Amendment may be venued in the state or federal courts located in the
City and County of Denver, Colorado; and (d) agree that a final judgment in any
such suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

16.                                 WAIVER OF JURY TRIAL.  EACH OF BROADWIND,
EACH CUSTOMER AND WFBC HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING
TO THIS AMENDMENT.

 

[The remainder of this page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, NATIONAL

 

BADGER TRANSPORT, INC.

ASSOCIATION, acting through its Wells

 

 

Fargo Business Credit operating division

 

 

 

 

 

 

 

 

By:

/s/ Martine E. Tracy

 

By:

/s/ Stephanie Kushner

Name:

Martine E. Tracy

 

Name:

Stephanie Kushner

Its:

Authorized Signatory

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

BRAD FOOTE GEAR WORKS, INC.

 

BROADWIND SERVICES, LLC,

 

 

f/k/a/ Energy Maintenance Service, LLC

 

 

 

 

 

 

By: 

/s/ Stephanie Kushner

 

By:

/s/ Stephanie Kushner

Name:

Stephanie Kushner

 

Name:

Stephanie Kushner

Its:

Authorized Signatory

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

BROADWIND TOWERS, INC.,

 

BROADWIND ENERGY, INC.

f/k/a/ Tower Tech Systems Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephanie Kushner

 

By:

/s/ Stephanie Kushner

Name:

Stephanie Kushner

 

Name:

Stephanie Kushner

Its:

Authorized Signatory

 

Its:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION*

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Bromfield

 

 

 

Name: 

Michael Bromfield

 

 

 

Its:

Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------

* With respect to Paragraph 5 of this Amendment, Wells Fargo Bank, National
Association in its capacity as lockbox processor and depository bank

 

Signature Page to
Omnibus Amendment to Account Purchase Agreements and Guaranties

 

--------------------------------------------------------------------------------
